Exhibit 10.1
 
AMEREN SUPPLEMENTAL RETIREMENT PLAN


WHEREAS, Ameren Corporation (“Ameren”) previously adopted the Ameren
Supplemental Retirement Plan (“Plan”); and


WHEREAS, Ameren reserved the right to amend the Plan in Section 5.3 thereof; and


WHEREAS, effective January 1, 2008, unless indicated otherwise, Ameren desires
to amend the Plan to incorporate provisions required by Section 409A of the
Internal Revenue Code of 1986, as amended;


NOW, THEREFORE, effective January 1, 2008, unless indicated otherwise, the Plan
is amended and restated in its entirety as follows:


 

--------------------------------------------------------------------------------


 

 
AMEREN SUPPLEMENTAL RETIREMENT PLAN


PREAMBLE




The principal objective of this Ameren Supplemental Retirement Plan (“Plan”) is
to ensure the payment of a competitive level of retirement income in order to
attract, retain and motivate selected executives.  The plan is designed to
provide a benefit which, when added to other retirement income of the executive,
will meet the objective described above.  This restated plan will become
effective on January 1, 2005, unless indicated otherwise, and will be effective
as to each participant on the date he or she is designated as such hereunder.


SECTION 1


Definitions


1.1. “Ameren” means Ameren Corporation.
 
1.2. “Ameren Deferred Compensation Plan” means the Ameren Deferred Compensation
Plan, as amended, renamed or restated from time to time.
 
1.3.  “Code” means the Internal Revenue Code of 1986, as amended.
 
1.4.  “Company” means Ameren Services Company, as agent for Ameren and
administrator of the Plan.
 
1.5. “Employee” means a person who is classified as a salaried employee by the
Employer and who is a participant in the Retirement Plan.
 
1.6. “Employer” means Ameren or any of its subsidiaries which adopts the Plan
with the consent of Ameren and which has employees who are participants in the
Retirement Plan.
 
1.7. “Participant” means an Employee who has satisfied the eligibility
requirements of Section 2.
 
1.8. “Plan” means the Ameren Supplemental Retirement Plan.
 
1.9. “Plan Year” means the 12-month period commencing January 1 and ending on
December 31.
 
1.10. “Retirement” means termination of employment after attainment of at least
age 55.
 
1.11. “Retirement Plan” means the Ameren Retirement Plan as in effect as of the
date a determination of benefits is made under this Plan.
 
1.12. “Specified Employee” means a key employee (as defined in Code Section
416(i) without regard to Code Section 416(i)(5)) determined in accordance with
the meaning of such term under Code Section 409A and the regulations promulgated
thereunder.
 
 
1

--------------------------------------------------------------------------------


 
 
SECTION 2



 
Eligibility For and Vesting of Benefits



2.1           Eligibility.
 
Any individual who was a Participant in the Plan on December 31, 2007 shall
continue as a Participant in this Plan on January 1, 2008.  On or after January
1, 2008, each Employee whose benefits under the Retirement Plan:
 
(a) are limited (1) by operation of Code Section 415 or Code Section 401(a)(17)
or (2) due to the exclusion of earnings deferred under the Ameren Deferred
Compensation Plan or


(b) would be entitled to an increased benefit under the Retirement Plan due to
additional service credits for benefit purposes granted to such Employee by a
written employment agreement executed between the Employer and such Employee,


shall be eligible to be designated a Participant in this Plan as of any January
1 following the date his or her Retirement Plan benefits are limited or enhanced
as described above.  The Company shall designate those Employees who meet such
requirements as eligible and shall indicate the effective date of their
participation in accordance with procedures established by the Company.  After
being designated as eligible, an Employee shall become a Participant on the
following January 1.
 
2.2   Vesting.
 

A Participant shall be vested under this Plan as of the date each such
Participant is vested under the Retirement Plan.


 
SECTION 3



 
Amount and Form of Retirement Benefit



3.1           In General.


Any Participant who terminated or who terminates employment with the Employer
before January 1, 2005 shall be entitled to receive benefits in accordance with
the Plan as in effect on December 31, 2004.  A Participant not described in the
preceding sentence shall be entitled to receive benefits in accordance with
Sections 3.2 through 3.4.


3.2           Benefits for Retirement Plan Participants on or after January 1,
2005.


The amount of benefits payable to a Participant covered under this Section 3.2
will equal the excess (if any) of A. minus B. below:


A.           The amount which would have been payable to the Participant under
the Retirement Plan (as of the date benefits commence under this Plan or, if an
election to defer under 3.4B is applicable, as of the date the Participant
terminates employment) without
 
 
2

--------------------------------------------------------------------------------


 
regard to the limitations of Code Section 415 and Code Section 401(a)(17) but
including, for such purpose, any amounts deferred by the Participant under the
Ameren Deferred Compensation Plan.


B.           The amount payable to the Participant under the Retirement Plan (as
of the date benefits commence under this Plan or, if an election to defer under
3.4B is applicable, as of the date the Participant terminates employment).


3.3.           Death Benefit.


A.           If a Participant dies after attaining at least age 55 but prior to
receiving benefits under the Plan, the Company shall commence distribution of
the Participant’s benefits to the Beneficiary according to the method selected
by the Participant under Section 3.4B, equal to the amount which would have been
payable to the Participant under the Plan as if he or she had terminated
employment on the date of his or her death, calculated in accordance with
Section 3.2.  If a Participant dies prior to attaining age 55 and prior to
receiving benefits under the Plan, the Company shall commence distribution of
the Participant’s benefits to the Beneficiary in a lump sum.  The benefits shall
commence no later than 30 days after the date of the Participant’s
death.  Neither the Participant nor a beneficiary shall have a right to
designate the taxable year of the payment.
 
B.    If a Participant dies after commencement of his or her benefits under the
Plan, payments (if any) to his or her Beneficiary shall be determined in
accordance with the form of payment elected by the Participant.
 
C.           Beneficiary means the person or persons designated by a Participant
to receive the death benefits (if any) payable under Section 3.3; provided that,
a designation of a Beneficiary other than the Participant’s spouse shall be
effective only if (i) the Participant’s spouse consents to such designation in
writing which consent has been notarized or witnessed by a Plan representative
or (ii) the Participant establishes to the satisfaction of the Plan
Administrator that the consent may not be obtained because there is no spouse or
because the spouse cannot be located.  If the Beneficiary fails to survive the
Participant, or if the Participant does not designate a Beneficiary, the amounts
otherwise payable to a Beneficiary shall be paid to the person or persons in the
first of the following classes of successive preference: (1) the spouse of the
Participant, (2) the Participant’s surviving children, equally, (3) the
Participant’s surviving parents, equally, (4) the Participant’s surviving
brothers and sisters, equally, or (5) the Participant’s executors or
administrators.


3.4           Timing and Form of Payment.


A.           In General.  Subject to an election under Section 3.4B2, benefits
under this Section 3 shall be payable in the form of a lump sum, regardless of
the form of payment elected by the Participant or Beneficiary with respect to
benefits payable under the Retirement Plan.  Subject to Sections 3.4B and 3.4D,
benefits under this Section 3 shall commence on the first day of the month
following the month in which the Participant terminates employment or as soon as
administratively practicable in accordance with Section 3.4F.
 
 
3

--------------------------------------------------------------------------------




B.           Election to Defer.  A Participant may elect to defer his or her
payment from the Plan in accordance with one of the following options:


1.           Deferred Lump Sum.  The Participant may elect to receive his or her
single lump sum payment on March 1 of the calendar year following the calendar
year in which the Participant terminates employment with the Employer.


2.           Installments.  The Participant may elect to receive either monthly
or annual installment distributions for a period of five (5), ten (10) or
fifteen (15) years.  The Participant may elect to receive the first installment
on the date he or she terminates employment or on March 1 of the calendar year
following the calendar year in which the Participant terminates employment with
the Employer.  If the Participant’s lump sum benefit under the Plan as of the
date installments are to commence is less than or equal to $20,000, an election
to receive installments shall be void, and such Participant’s benefit shall be
paid in a lump sum on the date installment payments would have otherwise
commenced.


A Participant’s election of an alternate payment arrangement in accordance with
this Section 3.4B shall be effective only upon the Participant’s Retirement.  If
the Participant terminates employment prior to Retirement, an election of an
alternate payment arrangement shall be void.  Moreover, an Employee must make an
election of an alternate payment arrangement in accordance with the procedures
established by the Company, but in no event later than the later of (a) December
31, 2008 or (b) any date preceding the date the Company designates him or her as
eligible to participate in the Plan in accordance with Section 2.1.  If a
Participant makes an election to defer in accordance with this Section 3.4B2,
interest on the amount of the Participant’s benefits under the Plan shall accrue
once installment payments commence at an annual effective rate of interest equal
to the average of Mergent’s A long-term bond rates for the previous calendar
year.  Such interest accrual shall continue up to the date full distribution of
his benefits under the Plan has been made.


 
On and after January 1, 2009, a Participant may elect to change his method of
distribution in accordance with rules established by the Company.  If a
Participant makes such election, then (a) such election shall not take effect
until at least 12 months after the date on which such election is made, and
submitted to the Company; (b) the first payment with respect to which such
election is made shall be deferred for a period of not less than 5 years from
the date such payment would otherwise have been made; (c) any election related
to a payment that was otherwise to be made at a specified time may not be made
less than 12 months prior to the date of the first scheduled payment; and (d)
with respect to a change in payment form, such change may not impermissibly
accelerate the time or schedule of any payment under the Plan, except as
provided in regulations promulgated by the Secretary of Treasury.



C.           Specified Employee Restriction.  Notwithstanding the above, payment
of benefits, other than death benefits payable under Section 3.3, shall not be
made under this Section 3 prior to the date which is 6 months after the date of
a Participant’s termination of employment in the case of a Participant who is
determined to be a Specified Employee as of the date he or she has a termination
of employment.
 
 
4

--------------------------------------------------------------------------------




D.           Transition Rules.  If a Participant commenced benefits under the
Plan prior to January 1, 2005, his or her benefits shall continue to be
distributed in accordance with the terms of the Plan in effect as of December
31, 2004.  If a Participant commences benefits under the Retirement Plan in
2005, 2006, 2007 or 2008, benefits under this Section 3 shall commence on the
same date that benefits commence under the Retirement Plan.  If a Participant
terminates employment prior to January 1, 2009, but does not elect to commence
benefits under the Retirement Plan prior to January 1, 2009, his or her benefits
under this Section 3 shall commence in the form of a lump sum as of December 1,
2009, unless he or she elects, on or before December 31, 2008, to receive
payment in a different form (if he or she was at least age 55 as of the date of
retirement) and/or as of an earlier date in 2009.


E.           Termination of Employment and Transfers.  A Participant shall be
deemed to have terminated employment if the Company and the Participant
reasonably anticipate a permanent reduction in his or her level of bona fide
services to a level less than 50% of the average level of bona fide services
provided by the Participant in the immediately preceding 36
months.  Notwithstanding the preceding sentence, no termination of employment
shall occur (1) while the  Participant is on military leave, sick leave, or
other bona fide leave-of-absence which does not exceed six months or such longer
period during which the Participant retains a right to reemployment with the
Company pursuant to law or by contract; or (2) while the Participant is on a
leave-of-absence due to a medically determinable physical or mental impairment
that can be expected to last for a continuous period of six months or more and
results in the Participant being unable to perform services for the Company in
his or her position or a substantially similar position and that does not exceed
29 months.  A leave of absence will be a bona fide leave-of-absence only if
there is a reasonable expectation that the Participant will return to perform
services for the Company.  A Participant shall not be deemed to have terminated
employment if he or she transfers to an entity which the Company would be
aggregated with under Section 414 of the Code, using an ownership percentage of
20% instead of 80% thereunder.


F.           Fixed Payment Date.  All payments due and payable under this Plan
on a fixed date shall be deemed to be made upon such fixed date if such payment
is made on such date or a later date within the same calendar year or, if later,
by the fifteenth day of the third calendar month following the specified date
(provided the Participant or beneficiary is not entitled, directly or
indirectly, to designate the taxable year of the payment).  In addition, subject
to any delays required under Section 3.4C, a payment is treated as made upon a
fixed date under this Plan if the payment is made no earlier than 30 days before
the designated payment date and the Participant or beneficiary is not permitted,
directly or indirectly, to designate the taxable year of the payment.


G.           Disability Payment.   In the event that it is determined by a duly
licensed physician selected by the Company that, because of ill health, accident
or other disability, a Participant is no longer able, properly and
satisfactorily, to perform his regular duties and responsibilities, and
therefore, such Participant has been placed on long term disability ("LTD"),
benefits under this Section 3 shall commence on the first day of the month
following the month in which the Participant’s LTD effective date occurs or as
soon as administratively practicable in accordance with Section
3.4F. Notwithstanding the above, benefits shall be distributed under this
Section 3.4G only if the Participant is disabled within the meaning of Code
Section 409A(a)(2)(C). Where a Participant had elected a deferral
 
 
5

--------------------------------------------------------------------------------


 
option under Section 3.4B, payments will be made in the same form as elected
(i.e., lump sum or installment).


 
SECTION 4



 
Administration and Claims Procedure



4.1           Powers.


The Company shall have the discretionary authority to construe, interpret and
administer all provisions of the Plan.  A decision of the Company may be made by
a written document signed by an authorized employee of the Company.


4.2           Claim for Benefits.


A Participant who believes that he is being denied a benefit to which he is
entitled (hereinafter referred to as “Claimant”), or his representative, may
file a written request for such benefit with the Plan Administrator of the Plan
setting forth his claim.  The request must be addressed to:  Ameren Services
Company, Employee Benefits Department, P.O. Box 66149, MC 533, St. Louis,
Missouri 63166-6149, Attention: Plan Administrator, Supplemental Retirement
Plan.


4.3           Review of Claim.


Upon receipt of a claim, the Plan Administrator shall advise the Claimant that a
reply will be forthcoming within ninety (90) days and shall in fact deliver such
reply within such period.  However, the Plan Administrator may extend the reply
period for an additional ninety (90) days for reasonable cause.  If the claim is
denied in whole or in part, the Plan Administrator will adopt a written opinion
using language calculated to be understood by the Claimant setting forth:


1.           the specific reason or reasons for denial,


2.           specific references to pertinent Plan provisions on which the
denial is based,


3.           a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation why such material or
such information is necessary,


4.           appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, including a statement of the Claimant’s
right to bring a civil action following an adverse benefit determination on
review, and


5.           the time limits for requesting a review and for the actual review.


4.4           Right of Appeal.


Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Plan Administrator
review its determination.  The Claimant or his duly authorized representative
may submit written comments, documents,
 
 
6

--------------------------------------------------------------------------------


 
records or other information relating to the denied claim, which shall be
considered in the review under this subsection without regard to whether such
information was submitted or considered in the initial benefit
determination.  The Claimant or his duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his claim.  If the
Claimant does not request a review of the Plan Administrator’s determination
within such 60-day period, he shall be barred and estopped from challenging its
determination.


4.5           Review on Appeal.


Within sixty (60) days after the Plan Administrator’s receipt of a request for
review, it will review its prior determination.  After considering all materials
presented by the Claimant, the Plan Administrator will render a written opinion
setting forth the specific reasons for his decision and containing specific
references to the pertinent Plan provisions on which his decision is based.  If
special circumstances require that the 60-day period be extended, the Plan
Administrator will so notify the Claimant and will render the decision as soon
as possible but not later than one hundred twenty (120) days after receipt of
the request for review.  If the Plan Administrator makes an adverse benefit
determination on review, the Plan Administrator will render a written opinion
using language calculated to be understood by the Claimant setting forth:


1.           the specific reason or reasons for denial,


2.           specific references to pertinent Plan provisions on which the
denial is based,


3.           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to his claim, and


4.           a statement of the Claimant’s right to bring a civil action
following an adverse benefit determination on review.


 
SECTION 5



 
Miscellaneous



5.1           Service of Legal Process.  The General Counsel of Ameren shall be
the agent for service of legal process for the Plan.


5.2           Company Rights.  The Board of Directors of Ameren may, in its sole
discretion, terminate, suspend or amend this Plan at any time or from time to
time, in whole or part, subject to any restrictions or requirements applicable
under Code Section 409A and the regulations promulgated thereunder.  No attempt
to terminate the Plan shall be effective unless such termination complies with
the restrictions and requirements applicable under Code Section 409A and the
regulations promulgated thereunder in effect at the time of such
termination.  However, no amendment or suspension of the Plan will affect a
retired Participant’s right or the right of a Beneficiary to continue to receive
a benefit in accordance with this Plan as in effect on the date such Participant
commenced to receive a benefit under this Plan.
 
 
7

--------------------------------------------------------------------------------




5.3           Employee Rights.  Nothing contained herein will confer upon any
Participant the right to be retained in the service of the Employer, nor will it
interfere with the right of the Employer to discharge or otherwise deal with
Participants without regard to the existence of this plan.


5.4           Unfunded Plan.  This Plan is unfunded, and the Employer will make
Plan benefit payments solely on a current disbursement basis.  All payments to a
Participant under the Plan shall be made from the general assets of the
Participant’s Employer.  The rights of any Participant to payment shall be those
of an unsecured general creditor of his Employer.


5.5           Spendthrift.  To the maximum extent permitted by law, no benefit
under this Plan shall be assignable or subject in any manner to alienation,
sale, transfer, claims of creditors, pledge, attachment or encumbrances of any
kind.


5.6           Governing Law.  This Plan is established under and will be
construed according to the laws of the State of Missouri.


5.7           Interpretation of Plan.  All provisions of this Plan shall be
interpreted in a manner so as to be consistent with Section 409A of the Code and
the regulations issued thereunder.  When used in this Plan, the masculine gender
will be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates the contrary.


IN WITNESS WHEREOF, this amendment and restatement is executed as of this 13th
day of June, 2008.
 


AMEREN CORPORATION






By:    /s/ Donna K. Martin                                                     
                                                              


Title:  Senior Vice President and Chief Human Resources
          Officer (Ameren Services Company)

 
8

--------------------------------------------------------------------------------

 

SCHEDULE A


G. L. RAINWATER BENEFITS


Notwithstanding anything in this Plan to the contrary, the amount under Section
3.2.A. with respect to Gary L. Rainwater shall be determined as if (a) Rainwater
had continued in employment with UE from January 10, 1997 until his termination
of employment with the Employer (which shall, among other things, cause him to
be entitled to any Social Security supplement to which he may have been entitled
under the Retirement Plan) and (b) any compensation paid to Rainwater by the
Employer had been paid to him by the Company.
 
 
9
